Reasons for Allowance
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include a first substrate in the processing chamber at a first chamber pressure using a first RF power; (b) removing the first substrate from the processing chamber; (c) subsequent to removing the first substrate, depositing sequentially a dielectric layer on N substrates subsequent to the first substrate at a second chamber pressure, wherein N is an integral number of 5 to 10, and wherein depositing each substrate of N substrates comprises using a second RF power that has a power density that is about 0.21 W/cm2 to about 0.35 W/cm2 lower than that of the first RF power; ([[c]] d) performing a chamber cleaning process without a presence of a substrate.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 6, there is no teaching, suggestion, or motivation for combination in the prior art to include the chamber cleaning process includes a first clean stage performed at a first electrode spacing of about 200 mils to about 800 mils, and a second clean stage performed at a second electrode spacing of about 900 mils to about 1200 mils.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 9, there is no teaching, suggestion, or motivation for combination in the prior art to include removing the first substrate from the processing chamber; (c) subsequent to removing the first substrate, processing sequentially N substrates subsequent to the first substrate at a second chamber pressure to deposit a dielectric layer on N substrates, wherein N is an integral number of 5 to 10, and wherein 664180133Application No. 16/464,892Docket No.: 024257US01 processing each substrate of N substrates comprises using a second high-frequency RF power and a second low-frequency RF power, wherein the second high-frequency RF power has a power density that is about 0.21 W/cm2 to about 0.35 W/cm2 lower than that of the first high-frequency RF power used for deposition of the dielectric layer on an immediate prior substrate; ([[c]] d) performing a chamber cleaning process without a presence of a substrate.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 12, there is no teaching, suggestion, or motivation for combination in the prior art to include wherein the chamber cleaning process includes a first clean stage performed for a duration of about 10 seconds and at a first electrode spacing of about 200 mils to about 664180134Application No. 16/464,892Docket No.: 024257US01 800 mils, and a second clean stage performed for a duration of about 20 seconds and at a second electrode spacing of about 900 mils to about 1200 mils.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 18, there is no teaching, suggestion, or motivation for combination in the prior art to include using the second high-frequency RF power and the second low- frequency RF power at the second chamber pressure to deposit a dielectric layer on the (N+1 )th substrate, wherein the second high-frequency RF power has a power density that is about 0.21 W/cm2 to about 0.35 W/cm2 lower than that of the first high-frequency RF power used for deposition of the first portion of the dielectric layer on the Nth substrate; and removing the (N+1 )th substrate from the processing chamber; and performing a chamber cleaning process by maintaining a temperature of the processing chamber at a first temperature of about 550°C, then cooling down the processing chamber for about 60 seconds before a cleaning gas is introduced into the processing chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893